DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/21.
	Applicant elected Group I Species 1 as depicted in Fig. 111 in their response on 12/7/21. This election was of a floor mounted standalone column bathtub filler with a shutoff valve controlled by a float valve attached to the end of an adjustable fill pipe. 
	Amended claim 1 is directed to an automatic bathtub filler which does not rely upon a float assembly but instead a countdown timer which is a separate and unelected embodiment (Species 2 per the 11/30/21 requirement).
	New claim 24 is directed at a float controlled automatic bathtub filler comprising a buoyant float suspended by a tension line which is a separate and unelected embodiment (Species 3 per the 11/30/21 requirement).

Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive.
	In response to Applicant’s arguments about the rejection of claim 1 and new claim 24 it is noted that, as described above in the Election/Restrictions section, claim 1 as currently amended and claim 24 are directed at non-elected embodiments and have been withdrawn from examination.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘the unitary filling assembly’ being coupled to a non-static plumbing element) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant has argued that the prior art of record does not render new claim 23 obvious because “both Lowe’s and Simard’s unitary filling assemblies, including their valves, are rigidly coupled to static plumbing elements”. Applicant asserts that their claim language regarding a filling assembly “be user movable within a bathing cavity of the associated bathtub, to a plurality of fixed dispositions…each fixed disposition indicative of a user directed bathtub associated bathtub fill level” sets forth such a limitation to which the examiner disagrees.
	Applicant has not clearly identified what aspects of the prior art they believe do not meet this requirement, has not identified what claim language supports their argument regarding rigid connections to static plumbing elements and has not identified what aspect of their invention would be considered a ‘unitary filling assembly’ coupled to a ‘non-static plumbing element’.
	Applicant elected Group I Species 1 as depicted in Fig. 111 without traverse in their response on 12/7/21. This embodiment comprises a floor mounted column disposed adjacent to a bathtub and coupled to a water source. One end of the column opposite the water source is coupled to a vertically adjustable pipe assembly with a float valve. The structure which Applicant claims is “configured to be user movable within a bathing cavity of the associated bathtub” is claimed as having a “plurality of fixed dispositions above a floor of the associated bathtub, each fixed disposition indicative of a user directed associated bathtub fill level”. Applicant has not previously claimed a “unitary filling assembly” and this terminology does not appear to be in the specification. However from the claim language it is clear that this structure must be positioned within the bathing cavity of the bathtub and is adjustable between different positions with each position resulting in a different user set fill level. In the embodiment depicted in Fig. 111 the user selected fill level is determined by vertically adjusting the position of the lower fill pipe and float valve with the vertical height of the float valve above the bathtub floor being what determines the fill level. As such it would appear that this language is describing the pipe structure which is vertically adjustable to alter the height of the float.
	The prior art of Lowe (US 7,174,912) teaches a filling assembly which is positioned in the bathing cavity of a bathtub (Fig. 1). The filling assembly comprising a vertically adjustable structure (7) including a float (6) with different vertical positions resulting in different fill levels of the associated bathtub. As such the reference of Lowe satisfies this claim language.
	
	Although not clear it appears Applicant’s use of the phrase “unitary filling assembly” in the claims and their argument mentioning that “Lowe’s and Simard’s unitary filling assemblies, including their valves, are rigidly coupled to static plumbing elements” indicates that their argument may be that the entirety of what is considered a ‘unitary filling assembly’ is not movable or is coupled to a static element. However Applicant has not clearly defined what a ‘unitary filling assembly’ comprises, the claim language does not require the valve to be movable and the entirety of Applicant’s ‘unitary filling assembly’ does not appear to be movable. 
	The claim language requires “the unitary filling assembly comprising a buoyant float activating a coupled valve”. The language “activating a coupled valve” requires a valve which is coupled to the float, however it does not require the float and valve be integral structures or that the valve is part of the ‘unitary filling assembly’. As long as a buoyant float is in some way coupled to (directly or indirectly), and is configured to activate, a valve the claim requirement is satisfied. 
	The claim language requires that the ‘unitary filling assembly’ be “disposed intermediate of the water source and the water outlet”. The only structure of Applicant’s invention which could arguably satisfy this language is upper fill pipe 2072 which attaches to a hub structure comprising outlet 2078 and bathtub filling faucet 2064. The adjustable lower fill pipe 2070 and float valve 2052 are coupled to the end of the upper fill pipe opposite the connection hub structure. As such the ‘unitary filling assembly’ would have to comprise the entirety of the structure comprising float valve 2052, lower fill pipe 2070 and upper fill pipe 2072 to satisfy the claim language. Lower fill pipe 2070 and float valve 2052 on their own are do not appear to be “disposed intermediate of the water source and the water outlet”.  
	As the upper fill pipe 2072 would appear to be required to be part of the ‘unitary filling assembly’, per the claim language as described above, Applicant’s argument that the prior art references comprise assemblies rigidly coupled to static plumbing elements and therefore do not satisfy the claim language is not persuasive. Both Applicant’s ‘unitary fitting assembly’ and that of the prior art comprise structures which are rigidly coupled to static plumbing elements (Applicant - upper fill pipe 2072; Lowe - housing 2), comprise structures which are user positionable (Applicant - lower fill pipe 2070; Lowe - rod 7) and comprise elements that move in relation to a change in the fill level of the bath tub (Applicant - float valve 2052; Lowe - float 6/rods 7, 8/valve 4).
	For at least these reasons Applicant’s arguments, as best understood, are not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unitary fitting assembly, the entirety of the valve structure which is coupled to the float and the outlet being controlled by said valve (how does valve 2052 close outlet 2078) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to for the following reasons:
Applicant’s specification states that embodiment 2018 (as depicted in Fig. 111) “takes many features from embodiment 2001, shown earlier in figures 95-98, and adapts the features to standalone bathtub filler 2020” (Para. 00359). Embodiment 2001 has a hub structure/diverter valve 2036 comprising a first outlet to a showerhead 2044 and a second outlet to a bath fill pipe 2044. At the end of the bath fill pipe a float valve 2038 is positioned to selectively permit or prevent water from exiting the bath fill pipe. A water outlet deflector 2039 is also positioned at the end of the fill pipe. Embodiment 2018 appears to show a similar structure with a hub portion labelled diverter valve 2066 having what is labelled outlet 2078 at one location and an upper fill pipe 2072 attached at another position. At a bottom of the upper fill pipe is a lower fill pipe 2070 and a float valve 2052. A structure similar in appearance to the water outlet deflector 2039 is depicted but unlabeled. The specification, however, does not appear to describe the functioning of embodiment 2018 in the same manner as that of embodiment 2001.
The specification states that a user sets the diverter valve to a “BATH” position causing water to flow out of outlet 2078 until the float valve 2052 rises and automatically shuts off the flow of water exiting outlet 2078 (Paras. 00366-00367). This differs from embodiment 2001 in that there does not appear to be a flow of water through the fill pipes with water only ever utilizing a single outlet which raises questions as to the operation of this embodiment which the drawings do not appear to properly depict.
Structure 2052 is labelled as a float valve which shuts off the flow of water when the bathtub reaches a set fill level. However as no water is passing through the fill tubes no water supply would can be shut off at the location of float valve 2052. 
Is the float valve structure somehow connected back to diverter 2066? If so such a connection must be shown.
If the float valve is stopping flow through outlet 2078 by an adjustment in diverter 2066 is it controlling the diverter itself or is there another valve structure? Would the diverter be considered part of the “float valve” structure?
Is outlet 2078 not the outlet through which water filling the bathtub is supplied? If water does flow through the fill pipes and out the float valve structure then the outlet of the float valve structure must be labelled, the description in the specification corrected and the claims should make it clear where water is being dispensed from.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US 7,174,912 (Lowe) in view of US 7,661,605 (Shieh).
	Regarding claim 23, Lowe discloses an automatic bathtub filling device comprising:
	a faucet (Fig. 1), disposable adjacent to an associated bathtub (C5 L65-67 - device usable on various fixtures including bathtubs),
	the faucet coupled to a water source,
	the faucet coupled to a water outlet (15) configured to fill the associated bathtub with water from the water source,
	a unitary filling assembly (1/200/50/51), disposed intermediate of the water source and the water outlet (Fig. 1 - disposed between where water is supplied to the faucet and outlet 15),
	the unitary filling assembly comprising a buoyant float (6/162) activating a coupled valve (2/3/4/52),
	the unitary filling assembly configured to be user movable within a bathing cavity of the associated bathtub, to a plurality of fixed dispositions above a floor of the associated bathtub (7/45), each fixed disposition indicative of a user directed associated bathtub fill level (C10 L64- C11 L3; C11 L26-29),
	the unitary filling assembly, when user moved to a fixed disposition above a floor of the associated bathtub, configured to terminate a flow of water, out of the water outlet into the associated bathtub, when a flow of water fills the associated bathtub sufficiently to buoy the buoyant float, and activate the valve, automatically stabilizing the water level within the associated bathtub at a user directed associated bathtub fill level (C11 L40-49). 
	However while Lowe discloses that the device can be used on a bathtub it does not explicitly disclose that the bathtub filler is a standalone bathtub filler.
	Shieh teaches a standalone bathtub filling device (Fig. 4) comprising a floor mounted (A; Fig. 4/5) column (1) disposed adjacent to an associated bathtub. The column, at its base, coupled to a water source (Fig. 3 - unlabeled water supply lines with connectors) and above its base coupled to a water outlet (12) configured to fill the associated bathtub with water from the water source. 
	It would have been obvious to one of ordinary skill in the art to utilize a freestanding bathtub filling device, as taught by Shieh, when the design or layout of the bathroom requires a freestanding filling device for practical design or aesthetic purposes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2005/0251906 (Scott) is an apparatus for controlling the volume of water in a bathtub which can utilize a timer or a float to automatically close a valve.
US 2011/0265890 (Killian) is an apparatus for controlling the volume of water dispensed out of a faucet utilizing different controls including a volume sensor or a timer.
US 2012/0266973 (Gray) is an apparatus for controlling the volume of water within a basin comprising a sensing device attached to the end of a cable/line which can be retracted or extended as required.
US 5,975,124 (Stevens) is a level regulator which can utilize sensors or a timer to control the volume of water within a basin.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754